



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Simoes, 2014 ONCA 144

DATE: 20140225

DOCKET: C56220

Hoy A.C.J.O., Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marisol Simoes

Appellant

Sean J. May and Samir Adam, for the appellant

Susan Magotiaux, for the respondent

Heard and released orally:  February 11, 2014

On appeal from the convictions entered by Justice Diane
    Lahaie of the Ontario Court of Justice, dated September 6, 2012, and the
    sentence imposed on November 16, 2012.

ENDORSEMENT

[1]

The appellant appeals her conviction on two counts of defamatory libel
    and seeks leave to appeal the 90-day custodial portion of the sentence imposed
    by the trial judge.

Conviction

[2]

Briefly, the background is as follows.

[3]

The appellant is a restauraunteur.  The complainant was dissatisfied
    with the service at one of the appellants restaurants.  The complainant
    repeatedly called the appellants restaurants to complain and posted negative reviews
    on an online restaurant review site.  This triggered a flurry of online
    postings, e-mails and letters from the appellant, the complainant and her lawyer.

[4]

E-mails inviting sexual activity were sent to the complainants employer
    from fake e-mail accounts set up in the complainants name.  The same sexually
    explicit message was posted on an adult cyber-dating website.  That posting
    also included the complainants photo.

[5]

The cyber-dating website gave police the IP address from which the
    posting had originated.  It was registered and billed to the appellants home
    address.  A user I.D. and password were required to log into the appellants
    internet connection.

[6]

At trial, counsel conceded that the e-mails to the complainants
    employer and the posting on the cyber-dating website amounted to defamatory
    libel as defined in s. 298 of the
Criminal Code
.  The issue at trial
    was whether the Crown had proven beyond a reasonable doubt that the appellant
    was the author of the communications.  The trial judge concluded that it had,
    and accordingly convicted the appellant of two counts of defamatory libel.

[7]

Counsel for the appellant argues that the verdict was unreasonable and
    should be set aside for two reasons.  First, the trial judge compared the
    writing style and tone of the defamatory communications to that of the final
    e-mail that the appellant sent to the restaurant review site, in the absence of
    expert evidence and without cautioning herself about the risk of doing so. 
    Second, the trial judge failed to appreciate that other employees of the
    appellants restaurants could have sent the defamatory communications and had a
    motive to do so.

[8]

We are not persuaded that the verdict was unreasonable.

[9]

This was a circumstantial case.  The similarity of the writing style and
    language of the defamatory communications to that of the appellants final
    e-mail to the restaurant review site was only one of several factors that led
    the trial judge to conclude that the appellant had sent or posted the
    defamatory communications.  The trial judge did not err in noting the
    observable similarity in writing style and language, or by failing to expressly
    caution herself as she made that observation.

[10]

Other
    than the appellant, only her husband had access to the password required to log
    into the appellants internet connection. The trial judge appreciated that if
    the appellant or her husband logged into the appellants home internet
    connection remotely from one of the restaurants, the connection would remain
    open for a period of time. However, the evidence was that employees could
    access the internet from restaurant computers, and therefore had no need to log
    into the appellants home internet connection remotely, and, moreover were not
    allowed to do so.  The few persons (including the appellants husband) who were
    aware of the complainants complaints and could have accessed the appellants
    computer testified that they did not do so.  Further, the evidence of the
    manager of one of the restaurants was that, apart from the appellant, no one at
    the restaurants had any malice towards the complainant.  The trial judges
    conclusion that the Crown had proven beyond a reasonable doubt that the
    appellant created and sent the defamatory communications is amply supported by
    the record and was reasonably reached.

[11]

We
    accordingly dismiss the appeal as to conviction.

Sentence

[12]

The
    appellant seeks leave to appeal sentence on the grounds that the 90-day
    custodial sentence imposed was unduly harsh, and that the trial judge
    improperly gave weight to two convictions  one for uttering a forged document
    and one for attempt to obstruct justice  entered after the present offences.

[13]

The
    sentencing judge is owed deference both as to duration and the form of the
    sentence: see
R. v. Proulx
, 2000
    SCC 5, [2000] 1 S.C.R. 61
. Having regard to the long term negative
    consequences to the complainant, the sentencing judge did not err in imposing a
    custodial sentence, or in concluding that a conditional sentence would not
    adequately address the need for general and specific deterrence and
    denunciation.

[14]

However,
    in our view, the sentencing judge erred by failing to consider the impact of
    the sentence upon the appellants children when she refused to order that the
    sentence could be served intermittently.  The appellant is the mother of three
    young children now approximately 4, 9 and 11 years old.  Separation from their
    mother for 90 days would likely have a serious detrimental effect on the
    children.  The consequences of a sentence for an offenders children may be a
    relevant factor on sentencing: see
R. v. Middleton
, 2009 SCC 21,
    [2009] 1 S.C.R. 674.  The deterrent and denunciatory effects of the 90-day
    sentence would not be diminished by allowing the appellant to serve it on an
    intermittent basis.

[15]

As
    to the two convictions entered after the present offences, the sentencing judge
    expressly indicated that she would not enhance the sentence in this case by
    considering the last two entries.  We are not persuaded that the subsequent
    convictions had any impact on the trial judges conclusion that a conditional
    sentence would not be appropriate or on the duration of the custodial sentence
    imposed.  Moreover, in our view, 90 days is the appropriate duration of
    sentence.

[16]

Leave
    to appeal sentence is accordingly granted, and the sentence is varied to be
    served on an intermittent basis, beginning February 14, 2014 at 6:00 p.m. at
    the Ottawa Carleton Regional Detention Centre, to be served from Fridays at
    6:00 p.m. until Mondays at 6:00 a.m.

Alexandra
    Hoy A.C.J.O.

S.E. Pepall J.A.

G. Pardu J.A.



